Case 2:21-cv-03538-MWF-PVC Document 10 Filed 07/27/21 Page 1 of 2 Page ID #:78

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        CV 21-3538 MWF (PVCx)                                    Date: July 27, 2021
 Title       United African-Asian Abilities Club, et al. v. Pinnacle-Lemoli, LLC, et al.


 Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                    Rita Sanchez                                        Not Reported
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                  Not Present                                        Not Present

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

       On July 7, 2021, the Court issued an Order to Show Cause (“OSC”) for lack
 of prosecution. (Docket No. 8). In response to that OSC, Plaintiffs filed a Proof of
 Service (“POS”) on July 26, 2021. (Docket No. 9). The POS reflects personal
 service on David Balfour, the registered agent for service for Defendant Pinnacle-
 Lemoli, LLC, on June 29, 2021. Defendant’s response to the Complaint was due
 July 20, 2021.

       The Court ORDERS Plaintiffs to again show cause why this action should
 not be dismissed for lack of prosecution. In response to this Order to Show Cause,
 the Court will accept the following no later than AUGUST 6, 2021.

          BY DEFENDANT: RESPONSE TO THE COMPLAINT (“Response”).
           The parties may also file an appropriate stipulation to extend the time
           within which Defendant must respond to the Complaint.

                  OR

          BY PLAINTIFFS: APPLICATION FOR CLERK TO ENTER
           DEFAULT as to Defendant who has not timely responded to the
           Complaint.

       The Court will not issue another Order to Show Cause to remind Plaintiffs to
 prosecute this action.


 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 2:21-cv-03538-MWF-PVC Document 10 Filed 07/27/21 Page 2 of 2 Page ID #:79

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No.        CV 21-3538 MWF (PVCx)                             Date: July 27, 2021
 Title       United African-Asian Abilities Club, et al. v. Pinnacle-Lemoli, LLC, et al.

        No oral argument on this matter will be heard unless otherwise ordered by
 the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
 submitted upon the filing of the response to the Order to Show Cause. Failure to
 respond to the Order to Show Cause by August 6, 2021 will result in the dismissal
 of this action.

         IT IS SO ORDERED.

                                                                   Initials of Preparer: RS/sjm




 CV-90 (03/15)                        Civil Minutes – General                        Page 2 of 2
